DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a correction to Notice of Allowance sent on 6/15/2022.
Claims 1-10 are pending.
Claims 1-10 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record taken alone or in combination fail to teach, in combination of other limitations, a beliefs manager module, wherein the beliefs manager module further includes: one or more state registers that store a BDI state, an emotional state, an internal state and a world model of a respective BDI agent module; and a beliefs updater module to control and update the one or more state registers; a goal manager module, wherein the goal manager module further includes: one or more task registers that store one or more desire tasks and one or more intention tasks of the respective BDI agent module; a goal analyzer module that includes a first set of finite state machines operating in parallel and evaluating an activation of potential goals, whose output updates in real time the desire tasks in the one or more task registers; and a deliberation engine module that includes a second set of finite state machines operating in parallel and implementing a mediator mechanism to prioritize output states of the goal analyzer module, whose output updates in real time the one or more intention tasks in the one or more task registers; and a means-ends manager module, wherein the means-end manager module further includes: one or more means-end reasoner modules that concurrently control the one or more actuators in real time depending on a state of the respective BDI agent module via an action executor module, each means-end reasoner module operating over a set of instructions stored in a plan library database as recited in independent claim 1, and further fails to teach similar worded limitations in independent claim 2.
These claimed limitations are not present in the prior art of record and would not have been obvious, thus the pending claims 1-10 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA CHEN DENG whose telephone number is 571-272-5989.  The examiner can normally be reached on Monday to Friday 9:30 -6:00.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ANNA C DENG/Primary Examiner, Art Unit 2191